EMAS, J.
Appellant General Computer Services, Inc. (“GCS”) appeals the trial court’s orders denying its motion to vacate a default and default final judgment, as well as an order denying GCS’s successive motion for relief from the final judgment and from a post-default order.
We conclude that upon the record in this case, and contrary to the arguments made by GCS, the default entered by the clerk was not void, see Crocker Invs., Inc. v. Statesman Life Ins. Co., 515 So.2d 1305 (Fla. 3d DCA 1987), and in fact GCS received actual notice of the motion for default two weeks prior to entry of the default. We further conclude that the trial court did not abuse its discretion in determining that GCS failed to demonstrate excusable neglect or due diligence and in seeking relief under Florida Rule of Civil Procedure 1.540, and that principles of res judicata bar successive motions for relief from judgment where the grounds for relief “were repetitive of those asserted in the first motion, or which with due diligence could have been asserted in the first motion.” See Veloso v. Trustcorp Capital Leasing, 791 So.2d 1138, 1138 (Fla. 3d DCA 2001) (citing Perkins v. Salem, 249 So.2d 466 (Fla. 1st DCA 1971)).
Affirmed.